DETAILED ACTION
Response to Amendment
The amendment filed 13 September 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 09/13/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan et al. (2000; IDS Ref #1).
Donovan et al teach optimizing monoclonal antibody production in E. coli host cells RB791/pComb3 using the inducing agent lactose and IPTG, in which use of 2 g/l lactose (i.e., E.coli RB791/pComb3, when compared to induction with IPTG during early/mid log phase growth (e.g., pgs. 533, 534, 538 & 539; as it relates to claims 1, 10 & 12).

Claims 1-6, 8, 10-13 & 15-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Shandilya et al (WO 2014/178078 A2; IDS Ref # 1) and Donovan et al (2000; IDS Ref #1), for the reasons made of record in Paper NO: 20210607, and as follows.
Applicant argues essentially on pages 5-10 of the response what the references individually teach, versus what the pending rejection encompasses, which in particular addresses co-expression of the light and heavy chains of the antibody fragment into the host cytoplasm in approximately equal proportions…”.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that refolding occurs “by diluting a denaturant followed by oxygenation using pure oxygen in the presence of an oxidizing agent to trigger oxidation of disulfide bond[s]…”.  However, only base claim 5 requires use of pure oxygen, wherein Shandilya et al. still importantly teach oxidation on page 15 (i.e., as it relates to claims 5, 14-18, 19 & 20 only), because disulfide bonds are necessarily oxidized to aid in refolding.  In other words, here the concept of oxygenation is what is importantly, which, in arguendo, provides motivation to improve this oxidation step, if necessary.


Applicants then argue on pages 6-9 of the response various issues related to “periplasm..., periplasmic space..., “high level protein expression…”, and “target the host cell cytoplasm instead of the disclosed periplasmic space…”.   However, none of these terms are actual structural limitations of the claims; nor are they limitations which exclude the teachings of Shandilya et al. or Donovan et al.  Expression occurs in the cytoplasm after transfection of the vectors into the cytoplasm.  Translation of the polypeptide then occurs in the cytoplasm, because this is where the ribosomes reside.  In contrast, nothing within the claims are directed to exclude the teachings of Shandilya et al. or Donovon et al.  Nothing within the claims are directed to “transport”, nor exclusion of transport of translated proteins into the periplasmic space.  Therefore, Applicant’s arguments are not on point with that actually encompassed by the current claims, and therefore, are not persuasive.  Note further that the teachings of Donovan do not rely on only use of E. coli XL-1Blue.  See the rejection below.
	"A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

"nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Moreover, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...". In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In summary, Shandilya et al. teach a method of producing biologically active antibody (i.e., as it relates to base claim 1), and in particular the antibody, Ranibizumab (i.e., as it relate to base claim 5 & claim 8) by transfecting E. coli host cells with a nucleotide sequence comprising comprising SEQ ID NO: 3 encoding SEQ ID NO: 4 (the variable heavy chain), each in a vector system containing a T7 promoter (i.e., as it particularly relates to claims 6 & 12), followed by expressing these transcripts into the cytoplasm of E. coli BL21 (DE3) host cells (e.g., pg. 13) in the presence of the inducing agents 1 mM IPTG and glucose using high density fermentation (e.g., pgs. 4, 6 & 10-14; as it relates to claims 1, 2-5, 13 & 17).  It is noted that the claims recite open claim language “comprising”, and therefore, encompass Shandilya’s addition of their signal sequences of SEQ ID NO: 5 or 6, respectively, to their transcripts for production of the VLC or VHC of Ranibizumab in the cytoplasm (i.e., as it relates to claims 5 & 8), which is then transferred/transported into the periplasmic space due to the presence of these signal sequences, which is not part of this rejection.  Again note that production and expression is within the cytoplasm because this is where translation and the ribosomes reside, as recited in base claims 1 & 5.
Solubilizing of inclusion bodies produced are taught to be carried out in Tris solubilization buffer (pH 9.0) containing 6M guanidine HCl and pooled in a 1:1 ratio (i.e., as it relates to claims 1, 5(e) & 20), followed by reduction in 4 mM DTT and oxidization in 10 mM cysteine (e.g., pg. 15, Example 5; as it relates to claims 5(d)-(f) & 19-20).  In vitro refolding is then taught by diluting 25 times in 100 mM Tris, 0.6 M arginine, 5% sorbitol & 2 mM EDTA (pH 9.0), followed by ultra/dia-filtration using a 10 kDa membrane on page 15 (Examples 5 & 6) & ‘078 claim 14 (i.e., as it relates to claims 5(f)-(g) & 20).
However, although Shandilya teach producing biologically active antibodies, which specifically includes the antibody Ranibizumab, which contains equal proportions of the VLC and VHC that form inclusion bodies produced in the E. coli host cells using IPTG as the T7 promoter into two different E. coli host cells, respectively (i.e., as it relates to claims 6 & 12), and alternatively use 10 mM ultra-filtration membranes versus 5 mM membranes, as well as oxidation with 10 mM cysteine, versus 10 mM glutathione plus pure oxygen.
Donovan et al teach optimizing monoclonal antibody production in E. coli host cells using the inducing agent lactose and IPTG, in which use of 2 g/l lactose (i.e., 5.8 mM; as it relates to claims 1 & 2) was less expensive and showed an increase in final cell yield and β-galactosidase activity in E.coli, when compared to induction with IPTG (e.g., pgs. 533, 534 & 539; as it relates to claims 1 & 5).
It would have been obvious to one of ordinary skill in the art at the time of filing the instant invention to make and purify biologically active human Ranibizumab produced by E.coli as taught by Shandilya by instead using co-transfecting the same E. coli host cells with a duet expression system containing both SEQ ID NOs: 1 & 3, because both of these antibody fragment polypeptides must be ultimately present in a joint polypeptide complex in equal proportions to produce a functionality antibody with a reasonable expectation of success, and because Shandilya et al teach cloning the same antibody fragments into the same E. coli host strains that both result in formation of inclusion bodies.
In that the simple substitution of Donovan’s lactose at 15 mM to 50 mM inducing agent (i.e., as it relates to claims 1, 5, 11 & 16) for IPTG was shown by Donovan to be superior, and the simple supplementation of pure oxygen to complement Shandilya’s oxidization step, as well as use of a 10 mM membrane versus 5 mM membrane is merely result definable parameters for optimizing production of pure biologically active Ranibizumab from inclusion bodies, 
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” [emphasis added] (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). See M.P.E.P. § 2144.05.


Claims 1-6, 8, 9, 10-13, 14 & 15-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Shandilya et al (WO 2014/178078 A2; IDS Ref # 1) and Donovan et al (2000; IDS Ref #1), and in view of Xu et al. (2012).
Shandilya et al. and Donovan et al. as described above.  However, neither of these references teach use of galactose as an inducer of the lac operon to produce therapeutic proteins.
Xu et al. teach using E. coli BL21 host cells using T7 promoters within expression vectors comprising the lac operon, which uses induction by 1 mM galactose and lactose to express their therapeutic proteins (e.g., pgs. 30, 31, 35 & 37), in which “induct[ion] by galactose can saturate at considerably higher density than those induced by IPTG” (pg. 30; as it relates to claims 1, 2, 3, 4, 9, 10, 12, 14 & 15).
It would have been obvious to one of ordinary skill in the art at the time of filing the instant invention to make and purify biologically active human Ranibizumab produced by E.coli as taught by Shandilya by instead using co-transfecting the same E. coli host cells with a duet expression system containing both SEQ ID NOs: 1 & 3, because both of these antibody fragment polypeptides must be ultimately present in a joint polypeptide complex in equal proportions to produce a functionality antibody with a reasonable expectation of success, as routinely practiced within the art, because Shandilya et al teach cloning the same antibody fragments into the same E. coli host strains that both result in formation of inclusion bodies, and for all the reasons stated above in pp# 5.  Moreover, it would have been further obvious to combine the teachings of Donovan a et al. and Xu et al. to include use of galactose and/or lactose to induce production of therapeutic proteins, such as Ranibizumab, because Xu et al. and Donovan et al. both teach additional beneficial ways to produce higher yields of therapeutic proteins using these alternative inducers.  Lastly, in that concentrations of the inducers are merely result definable parameters for optimizing production of pure biologically active Ranibizumab from inclusion bodies, optimizing production of Ranibizumab using Shandilya method would have been obvious, especially given that Xu et al teach that “more than 0.1 mM to induce… expression” may be required since “galactose and lactose are weak inducers” (e.g., see pg. 35); absent evidence to the contrary.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” [emphasis added] (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). See M.P.E.P. § 2144.05.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        December 13, 2021